Case 3:20-cv-00017-MMH-JBT Document 29 Filed 06/11/20 Page 1 of 2 PageID 369




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

   MERLIN KAUFFMAN,

                 Plaintiff,

   vs.                                                      Case No. 3:20-cv-17-J-34JBT

   TRANS HIGH CORPORATION,
   and HIGH TIMES HOLDING
   CORPORATION,

              Defendants.
   ________________________________/


                                            ORDER

          THIS CAUSE is before the Court sua sponte. On June 10, 2020, the Court received

   the attached letter via the undersigned’s chambers email account from Michael Kapin, an

   attorney that represents Defendants. The letter violates Rule 3.01(f), Local Rules, United

   States District Court, Middle District of Florida, which provides, in pertinent part, that

   applications for relief, “unless invited or directed by the presiding judge, shall not be

   addressed or presented to the Court in the form of a letter or the like.” Accordingly, it is

          ORDERED:

          The Court will take no action on the letter. Should Defendants seek relief from the

   Court, they must file an appropriate motion.

          DONE AND ORDERED in Jacksonville, Florida this 11th day of June, 2020.
Case 3:20-cv-00017-MMH-JBT Document 29 Filed 06/11/20 Page 2 of 2 PageID 370




   ja

   Copies to:

   Counsel of Record

   Michael J. Kapin, Esq.
   1133 Broadway, Suite 1001
   New York, NY 10010




                                        -2-
